DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/16/2022.  

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant argues, “At the very least, Shukla and Longe do not teach or suggest any of the above. For example, since the disclosure in Shukla is based on lip reading, it may be effective only when words are pronounced perfectly, and may not be effective in the case of varied dialects. Likewise, the disclosure in Longe first outputs text as output from audio and then tries to correct that text.” (Remarks: pg. 9) The Examiner respectfully disagrees.
First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. There are no arguments showing how the references as a whole along with the cited paragraphs fail to teach the claim limitations as presented in the office action. 
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., varied dialects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 3, the Applicant argues, “Therefore, like the disclosure in Longe, the disclosure in Li first outputs text as output from audio and then tries to correct that text. For at least these reasons, claim 3 is patentable over Shukla, Longe, and Li.” (Remarks: pg. 10) The Examiner respectfully disagrees.
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li teaches that International Phonetic Alphabet (IPA) can be used to obtain the acoustic features of the phonemes (par. 0040; ‘Specifically, International Phonetic Alphabet (IPA) can be used to obtain the acoustic features of the phonemes. FIG. 5 illustrates an international phonetic alphabet consistent with the disclosed embodiments. As shown in FIG. 5, phonetic symbols may include consonants, vowels, diacritics, etc. Feature fields can be selected and used to present categories of acoustic features of the phonetic symbols in the phonetic alphabet.’). This teaching satisfies the claim limitation. Therefore, the argument is not persuasive.


Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 20200357407 A1) in view of Longe et al. (20140081641).

Regarding claim 1, Shukla teaches:
“A system to convert phonemes into phonetics-based words that is implemented in one or more computing systems in association with a system that provides required inputs” (par. 0130; ‘For instance, the integration may be performed based on phonemes estimated based on sound (audio based) or visemes recognized based on lip reading (visual based).’), comprising:
“a phoneme enhancer that takes both voice sounds and visual hints as inputs, and merges them to form a phoneme” (par. 0130; ‘For example, the phonemes from the ASR are converted into visemes and similarity between the visemes converted from phonemes from the ASR and that from the lip reading are assessed.’);
“a phoneme sequence buffer that facilitates the storing of an incoming sequence of phonemes, until it is clustered into a meaningful thought representation” (par. 0119; ‘In some embodiments, optionally as shown in FIG. 16, the sensor selection unit 1510 may first select, at 1610, sensors for collecting data based on, e.g., the estimated sources of speech sound and/or information stored in sensor configuration 1590 (which may correspond to a combination of the visual sensor configuration profile 970 and the audio sensor configuration 1145).’ The collection of data reads on the buffer.);
“a phoneme sequence to phonetics-based word custom data memory that takes a sequence of phonemes as input, and outputs: either a fully matching phonetics-based word, or a most matching phonetics-based word” (par. 0126; ‘Based on the sounds mapped from the tracked lip shapes/movements, the sound/word mapping determiner 1970 obtains words based on sounds based on sound/word mapping models 1985 that are directed to a certain language choice.’).
However, Shukla does not expressly teach:
“a most frequent phonetics-based word predictive memory that is configured to imitate a human brain, which can predict what could come next”; 
“a phoneme similarity matrix that is a key value store, which has a list of phonemes that are similar”;
“a phoneme sequence to phonetics-based word converter that controls all the data flow across various other modules and does reasoning, prioritization, and disambiguation, said phoneme sequence to phonetics-based word converter taking phoneme sequences as input from the phoneme sequence to phonetics-based word custom data memory, the phonetics-based word predictive memory, and the phoneme similarity matrix, to get the best possible phonetics-based word sequence, with: the phoneme sequence to phonetics-based word converter interacting with a master controller of a language understanding system to send and receive signals, said output being forwarded for checking the meaning”; and
“a phonetics-based word output unit that comprises the sequence of phonetics-based words that are output from the system.”
In a similar field of endeavor (speech recognition), Longe teaches:
“a most frequent phonetics-based word predictive memory that is configured to imitate a human brain, which can predict what could come next” (par. 0060; ‘The models have more power to predict the user's next word, enhancing both word prediction and word completion algorithms.’);
“a phoneme similarity matrix that is a key value store, which has a list of phonemes that are similar” (par. 0057; ‘Acoustically similar utterances appear in the N-best list. The information is facilitated by a confusability matrix that informs N-best hypothesis formulation about the frequency of specific phonemic errors.’);
“a phoneme sequence to phonetics-based word converter that controls all the data flow across various other modules and does reasoning, prioritization, and disambiguation, said phoneme sequence to phonetics-based word converter taking phoneme sequences as input from the phoneme sequence to phonetics-based word custom data memory, the phonetics-based word predictive memory, and the phoneme similarity matrix, to get the best possible phonetics-based word sequence” (par. 0065; ‘The disambiguation engine 115 determines possible interpretations based on the lexicon and/or language model in the linguistic databases 119, optimally including frequency or recency of use, and optionally based on the surrounding context in the text buffer 113. The multimodal disambiguation engine 117 compares the ambiguous input sequence and/or interpretations against the best or N-best interpretations of the speech recognition and presents revised interpretations to the user 101 for confirmation via the text and list display 103.’),
“with: the phoneme sequence to phonetics-based word converter interacting with a master controller of a language understanding system to send and receive signals, said output being forwarded for checking the meaning” (par. 0056; ‘This could be syntax-dependent or independent. That is, the language model may provide syntactic information that affects the probability of a given word or it may simply provide some type of N-gram model which indicates the probabilities of a particular word following a word or words.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shukla’s audio and video based speech recognition by incorporating Longe’s disambiguation engine in order to get the best or N-best interpretations of the speech recognition. The combination provides smart editing of speech recognition output, which offers the most likely choice, or hypothesis, given the user's input. (Longe: par. 0055)

Regarding claim 2 (dep. on claim 1), the combination of Shukla in view of Longe further teaches:
“wherein the phoneme sequence to phonetics-based word custom data memory is an associative memory, which is either a look-up memory or is implemented using any statistical Artificial Intelligence modeling” (Longe: par. 0065; ‘The disambiguation engine 115 determines possible interpretations based on the lexicon and/or language model in the linguistic databases 119, optimally including frequency or recency of use, and optionally based on the surrounding context in the text buffer 113.’).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of Longe as applied to claim 1 above, and further in view of Li et al. (US 20200082808 A1).

Regarding claim 3 (dep. on claim 1), the combination of Shukla in view of Longe does not expressly teach:
“wherein the system uses International Phonetic Alphabets phonetic standards to represent phonetics-based representation of words.”
Li teaches:
 “wherein the system uses International Phonetic Alphabets phonetic standards to represent phonetics-based representation of words” (par. 0040; ‘Specifically, International Phonetic Alphabet (IPA) can be used to obtain the acoustic features of the phonemes. FIG. 5 illustrates an international phonetic alphabet consistent with the disclosed embodiments.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the speech recognition taught by Shukla in view of Longe by incorporating Li’s International Phonetic Alphabet (IPA) used to obtain acoustic features in order to correct errors in speech recognition results and improve accuracy of speech recognition. (Li: par. 0003)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658